Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Status
Claims 1-3, 5-7, 10, 16-19, 21-23, 26, 32, 33, and 35 are pending. Pursuant to Applicants’ 7/19/2019 election with traverse of Group I, claims 1-3, 5-7, 10 are under examination. Claims 16-19, 21-23, 26, 32, 33, and 35 are withdrawn, as drawn to non-elected inventions. Pursuant to Applicants’ election of species, levonorgestrel was elected to represent the progestin, and ethinyl estradiol was elected to represent the non-progestin SHBG ligand. Claims 1, 2, and 5 read on the elected species.
Claim Rejections/Objections Withdrawn
The rejection of claim 13 is mooted by the cancellation of that claim. 
The rejection of claims 1-3, 5-7, and 10 under 35 U.S.C. §112(a), as lacking written description support commensurate with the scope of the claims is withdrawn in response to Applicants’ arguments.
The rejection of claims 1 and 2 under 35 U.S.C. §112(b), as indefinite is withdrawn in response to Applicants’ arguments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

As represented by the elected species – that is, a composition comprising levonorgestrel and ethinyl estradiol  - claims 1-3, 5-7, 10 are rejected under 35 U.S.C. §103 as unpatentable over, separately, U.S. 6,139,873 to Hughes, C. et al. and U.S. 6,500,814 to Hesch, R.-D.
Hughes US ‘873 is the US equivalent of WO 00 24384, discussed in previous Office actions and Applicants’ Remarks.
Hughes US ‘873 teaches contraceptive compositions, including formulations for delivery via transdermal patch (col.5, ll. 2-5) comprising the progestin levonorgestrel and the estrogen ethinyl estradiol (col. 5, ll. 41-53). The composition is formulated to deliver from 0.005 to 0.035 micrograms of ethinyl estradiol per daily dose (col. 5, ll. 50-53).
Hesch US ‘814 is the US equivalent of DE 19739916, discussed in previous Office actions and Applicants’ Remarks.
Hesch US ‘814 teaches contraceptive compositions, including formulations for delivery via transdermal patch (col.2, ll. 57-58) comprising the progestin levonorgestrel (col.2, ll. 21-25) and the estrogen ethinyl estradiol (col. 2, ll. 39-40). The composition is formulated to deliver from 1-20 micrograms of ethinyl estradiol per daily dose (col. 2, ll. 41-42).
Neither Hughes US ‘873 nor Hesch US ‘814 discloses or suggests a transdermal delivery device comprising two layers and having a skin-contacting surface of surface area equal to or less than 15 cm2, as recited in claim 1.
However, at the time of filing of this application, transdermal drug delivery systems were well known in the art. Mali, A. et al Intl J. Adv. Sci. Res. 2015; vol. 1  244-254 teaches that transdermal drug delivery patches, including those designed for delivery of combinations of hormones for purposes of contraception, were known in the art. At p. 248 Mali 2015 teaches a variety of patches comprising multiple layers, including skin-contacting and non-skin-contacting layers and backing layers. Similarly, Patel, A. et al., Pharm Sci. Monitor 2018 vol 9, pp 378-390, lists, at page 390, seven pre-2017 reviews of transdermal drug delivery systems.  Mali does not teach a 15 cm2 patch. However, in view of the wide use of this method of drug delivery, the size 
Therefore, the elected species of the elected invention is found to be obvious over each of Hughes US ‘873 and Hesch US ‘814, either in view of Mali 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1 and 2 are provisionally rejected on grounds of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/494,123, in view of Hughes US ‘873 or in view of Hesch US ‘814. Claim 6 of Application ‘123 recites a contraceptive formulation comprising progestin and, optionally estrogen. As discussed above, both Hughes US ‘873 and Hesch US ‘814 teach formulations for transdermal delivery of progestin and ethinyl estradiol, which deliver ethinyl estradiol in amounts less than 5 micrograms daily. As Application ‘123, Hughes US ‘873 and Hesch US ‘814 all pertain to contraceptives for transdermal delivery of progestin and ethinyl estradiol, it would be obvious to employ the dosage amounts taught by Hughes US ‘873 and Hesch US ‘814 to the system recited in claim 6 of Application ‘123.
This is a provisional nonstatutory double patenting rejection.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1622